Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 1 of 7
Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 2 of 7
Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 3 of 7
Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 4 of 7
Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 5 of 7
Case 17-40842   Doc 39   Filed 09/06/19 Entered 09/06/19 14:40:54   Main Document
                                      Pg 6 of 7
Case 17-40842        Doc 39     Filed 09/06/19 Entered 09/06/19 14:40:54           Main Document
                                             Pg 7 of 7


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                            Case No. 17-40842

 Ruth N. Fleming                                   Chapter 13

 Debtor.                                           Judge Kathy A. Surratt-States

                                  CERTIFICATE OF SERVICE

I certify that on September 6, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Sean C. Paul, Debtor’s Counsel
          scp@pklawonline.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on September 6, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Ruth N. Fleming, Debtor
          6705 Hancock Ave.
          Saint Louis, MO 63139-2124


 Dated: September 6, 2019                          /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
